                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION




UNITED STATES OF AMERICA,                               Case No. 6:18-cr-00614-AA
                                                         OPINION AND ORDER
            Plaintiff,

      vs.

JOSE LUIS CEBALLOS-CASTILLO,

            Defendant.


AIKEN, District Judge:

      Before the Court is defendant Jose Luis Ceballos-Castillo’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release). Doc. 53.

For the following reasons, the motion is DENIED.

                                BACKGROUND

      In October 2017, defendant was arrested for operating a stash house for his

family members who were dealing methamphetamine. After searching defendant’s

home, law enforcement found approximately six kilograms of methamphetamine, half




Page 1 – OPINION AND ORDER
a kilogram of heroin, and a stolen revolver. In March 2019, defendant pled guilty to

possession with intent to distribute 50 grams or more of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and 846. Doc. 37. Though his offense

carried a 120-month mandatory minimum sentence, the Court imposed a downward

departure of 70 months’ imprisonment and a five-year term of supervised release for

defendant’s substantial assistance under 18 U.S.C. § 3553(e). Doc. 48, 49. Defendant

has served his sentence at Federal Correctional Institution (“FCI”) Lompoc, though

he was recently transferred to the minimum-security camp at the United States

Penitentiary (“USP”) Lompoc, and his projected release date is September 22, 2022.

      Defendant filed this motion on April 7, 2021. Doc. 53. The Court heard oral

argument on April 29, 2021. Doc. 61.

                                    STANDARDS

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the

Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant’s sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the




Page 2 – OPINION AND ORDER
receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

two conditions are met: (1) that “[e]xtraordinary and compelling reasons warrant

such a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)

(reasoning that “[18 U.S.C. §§ 3582(c)(1) and (c)(2)’s parallel language and structure[]

compel us to conclude that compassionate release hearings are sentence-modification

proceedings and that courts considering motions filed under § 3582(c)(1) must follow

a Dillon-style test” and describing the three-part test for compassionate release

motions (citing Dillon, 560 U.S. at 827, 829–30)).

      The Sentencing Commission’s policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant’s age,

medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It

also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. § 1B1.13(2).

But this policy statement, which has not been updated since the First Step Act

amended § 3582(c)(1)(A), only applies to motions filed by the BOP Director on behalf




Page 3 – OPINION AND ORDER
of a defendant. United States v. Aruda, 933 F.3d 797, 802 (9th Cir. 2021). On a

defendant’s direct motion for compassionate release, the policy statement “may

inform a district court’s discretion, . . . but [it is] not binding.” Id. As a result, the

court may consider any extraordinary and compelling reason for release that a

defendant might raise. Id.

                                         DISCUSSION

       Defendant submitted his request for compassionate release to the Warden of

FCI Lompoc in May 2020, where he was incarcerated at the time, and it was denied

in September 2020. Therefore, this Motion is properly before the Court.

       Defendant is 32 years old, with a body mass index (“BMI”) of 40.7 kg/m2, a

condition that the Centers for Disease Control and Prevention (“CDC”) recognize “can

make” adults of any age “more likely to get severely ill from COVID-19.” See People

with Certain Medical Conditions, CTRS.             FOR   DISEASE CONTROL & PREVENTION:

COVID-19 (Apr. 29, 2021) https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html             (last   visited    May     5,   2021).

According to the CDC, “the risk of severe COVID-19 illness increases sharply with

elevated BMI.” Id.1 Defendant began experiencing COVID-19 symptoms in late April

2020, was tested on May 6, 2020, and received an “indeterminate” result “indicative

of presumptive presence of SARS-CoV-2 RNA.” Doc. 53, Ex. 8 at 6. Defendant’s




       1 Defendant also asserts that he has hypertension, based on elevated blood pressure values of
145/84 in June 2020 and 140/85 in September 2020. Doc. 59 Ex. 1 at 25, 28. But defendant has no
hypertension diagnosis and his blood pressure values from December 2020 through April 2021 have
been in the normal range. See id. at 1, 5, 11, 17, 21 (reporting blood pressure values of 121/57 on
12/18/20, 122/79 on 1/27/21, 117/70 on 3/17/21, 105/54 on 3/29/21, and 115/60 on 4/5/21).



Page 4 – OPINION AND ORDER
symptoms appear to have been mild. He was quarantined in isolation until May 21,

2020, when he received a negative test result. Additionally, defendant has been

vaccinated against COVID-19 since the end of March. Given defendant’s vaccination

status and the lack of any reported COVID-19 infections at the FCI or USP at

Lompoc,      COVID-19        Coronavirus,      FED.      BUREAU       OF     PRISONS,

https://www.bop.gov/coronavirus/ (last visited May 5, 2021), his present risk of severe

illness or death from COVID-19 is not so high that the Court finds that it presents

extraordinary and compelling reasons to reduce his sentence.

      In any event, defendant does not seek relief based on his present risk from

COVID-19. Instead, he argues primarily that the extreme circumstances he has

already experienced while incarcerated at FCI Lompoc, generally, and during the

COVID-19 pandemic present extraordinary and compelling reasons to reduce his

sentence to time served.

      He notes that despite this Court’s recommendation that defendant serve his

time at the Sheridan Camp or FCI Sheridan and that he be afforded drug treatment

pursuant to 18 U.S.C. § 3621, BOP placed him at FCI Lompoc, a higher security

prison almost 900 miles away from his family, including two young daughters, in

Salem. And BOP also determined that defendant was not eligible for a sentence

reduction for successfully completing a residential drug and alcohol program under

§ 3621.

      Additionally, the Lompoc facilities have been the site of one of the worst

COVID-19 outbreaks in the BOP system. In the spring of 2020, more than 1,000




Page 5 – OPINION AND ORDER
inmates at the facility tested positive for COVID-19. See Facility-Level BOP COVID-

19   Trends,    U.S.    DEP’T    OF   JUST.    OFF.    OF    THE    INSPECTOR     GEN.,

https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/

page_2/ (last visited May 5, 2021) (OIG interactive dashboard with data relating to

COVID-19 within BOP).       An in-person inspection of FCC Lompoc conducted on

September 1 and 2, 2020, by Homer Venters MD, MS, a court-appointed expert in

Torres et al. v. Milusnic et al., Case No. CV 20-4450-CBM-(PVCx), revealed

deficiencies in the facility’s response to the outbreak and pandemic, including lack of

access to medical and chronic care services and failure to comply with basic infection

control protocols. Doc. 53 Ex. 5 at 22-24. Dr. Venters also found that the facility used

a “punitive approach to quarantine” that was “not appropriate and runs counter to

CDC guidelines on making COVID-19 responses in detention settings non-punitive.”

Id. at 25.   In addition to experiencing a quarantine at Lompoc, defendant was

subjected to extended periods of complete lockdown aimed at controlling the spread

of COVID-19 in the facilities. In defendant’s view, the Court should reduce his

sentence to time served because all these conditions have made his sentence “far

harsher than this Court anticipated at his sentencing.” Mot. at 7.

      Courts have found extraordinary and compelling reasons for relief under

§ 3528(c)(1) based on the length of a defendant’s sentence and disparities caused by

changes in sentencing laws. See United States v. Li, CR No. 06-00143 JMS (01), 2021

WL 1113663, at *6–7 (D. Haw. Mar. 23, 2021) (discussing cases in which courts

considered whether drastic sentencing disparities created by the First Step Act’s




Page 6 – OPINION AND ORDER
reforms can constitute extraordinary and compelling reasons for the purpose of

compassionate release). For example, in US v. McCoy, the Fourth Circuit held that

district courts did not err in finding that “the severity of a [pre-First Step Act 18

U.S.C.] § 924(c) sentence, combined with the enormous disparity between that

sentence and the sentence a defendant would receive today, can constitute an

‘extraordinary and compelling’ reason for relief under § 3582(c)(1)(A).” 981 F.3d 271,

285 (4th Cir. 2020). In McCoy, each defendant had been convicted of robberies and

accompanying firearms violations under 18 U.S.C. § 924(c) and had their sentences

under § 924(c) sentences were “stacked.” The Fourth Circuit endorsed the district

courts’ consideration of “two distinct features of the defendants’ § 924(c) sentences,”

including “the sheer and unusual length of the sentences”—some sentences were

about twice as long as federal sentences imposed today for murder—and “the gross

disparity” between the sentences and those that “Congress now believes to be an

appropriate penalty for the defendants’ conduct” based on the First Step Act’s

eliminate of sentence-stacking under § 924(c).        Id.   And the Fourth Circuit

emphasized that each district court’s decision was “the product of individualized

assessments of each defendant’s sentence.      Id. at 286; see also United States v.

Maumau, 993 F.3d 821, 837 (10th Cir. 2021) (affirming a district court’s finding of

extraordinary and compelling reasons based on its “individualized review of all the

circumstances of [the defendant’s] case,” including defendant’s young age at

sentencing, the “incredible” length of his stacked mandatory sentences under




Page 7 – OPINION AND ORDER
§ 924(c), the First Step Act’s elimination of sentence-stacking, and the disparity

between defendant’s sentence and post-First Step Act sentences).

       This case, however, does not present similar circumstances. The 70-month

sentence that this Court imposed was a significant downward departure from the

120-month statutory minimum for defendant’s offense. Thus, the Court cannot find

that the sentence was unusually long, and any disparity between the sentence and

what Congress believes to be an appropriate penalty for defendant’s conduct favors

defendant.      And though the Court agrees that the pandemic, and associated

conditions at FCI Lompoc, have made defendant’s incarceration harsher than the

Court could have anticipated at the time of sentencing, the conditions experienced by

defendant have not been so severe or unusual that they constitute extraordinary and

compelling reasons for release.2               Instead, defendant’s arguments are more

appropriately addressed under considerations of applicable sentencing factors under

§ 3553(a), which this Court need not reach without a finding of extraordinary and

compelling reasons.

       Although the rare and extraordinary nature of compassionate release

constrains the Court’s ruling on the present motion, the Court recommends that BOP

transfer defendant to a residential reentry center (“RRC”) at the earliest practicable



       2  This Court’s decision in United States v. Olawoye, 477 F. Supp. 3d 1159 (D. Or. 2020), on
which defendant relies in part, do not suggest otherwise. In Olawoye, the Court observed that “[t]he
sentence defendant has served has undoubtedly been harsher than the one originally contemplated at
the time of sentencing” while considering applicable § 3553(a) factors after separately determining
that the defendant’s health conditions, the “exponential growth in positive COVID-19 tests” presently
seen at the private prison where he had been incarcerated, and the fact that all inmates at the facility
would be transported to new ones in September when the facility was set to shut down presented
extraordinary and compelling reasons for relief. 477 F. Supp. 3d at 1165–66.



Page 8 – OPINION AND ORDER
time to allow him the maximum amount of time in community corrections for his

transition out of custody and back into the community. See Sacora v. Thomas, 628

F.3d 1059, 1061–62 (9th Cir. 2010) (recognizing that 18 U.S.C. §§ 3621(b) and 3624(c)

“govern the BOP's authority to place inmates in its custody in RRCs”); 18 U.S.C.

§ 3621(b)(4)(A)–(B) (authorizing BOP to “designate the place of the prisoner's

imprisonment” upon consideration of, in pertinent part, “any statement by the court

that imposed the sentence concerning the purposes for which the sentence to

imprisonment was determined to be warranted; or recommending a type of penal or

correctional facility as appropriate”).

                                    CONCLUSION

      Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (Compassionate Release) (doc. 53) is DENIED without prejudice and

with leave to renew if circumstances change. The Court will consider any renewed

motion on an expedited basis.

      IT IS SO ORDERED.

                  6th day of May 2021.
      Dated this _____



                                    /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 9 – OPINION AND ORDER
